Citation Nr: 1205716	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to July 1979, from July 1980 to August 1980, and from January 1981 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's left knee disorder is related to his military service.

2.  The preponderance of the evidence does not show that the Veteran's service-connected left ankle disability is manifested by a marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. § 1131, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in April 2009, and January 2010, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

With respect to the left ankle disability claim, the Board notes that a claim for an increased rating is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006), citing Dingess.

VA satisfied the notice requirements under Dingess in the aforementioned notice letters, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided with appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis disease, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Left Knee Disorder

The Veteran claims that he currently has a left knee disorder that is related to his military service.  Specifically, he claims that he injured his knee when he fell during a field exercise while serving as a communications specialist in Korea.  Having reviewed the evidence in light of all relevant laws, the Board finds that the preponderance of the evidence is against the claim for service connection.  Regrettably, the appeal must be denied.  

The Veteran's service personnel confirm his service in the United States Army from June 1979 to July 1979, from July 1980 to August 1980, and from January 1981 to March 1988.  His DD 214 lists his military occupational specialty as a tactical wire operation specialist.  Evidence of record confirms that the Veteran served in Korea while on active duty.

Service treatment records have been reviewed and are negative for reports or treatment of a left knee disorder.  The January 1988 separation report of medical examination shows that the clinical examination of the Veteran's lower extremities was generally normal.  On the associated January 1988 report of medical history, the Veteran denied having a tricked or locked knee.

Post-military VA medical records show limited treated for the Veteran's left knee symptomatology.  These records show the first report of left knee symptomatology in May 2008; he reported having left knee pain intermittently and that he suffered an injury in 1998.  The Veteran stated that he had a reoccurrence of pain and a dislocation in 2006.  He repeated his report of an 1998 injury and intermittent left knee pain during a May 2009 primary care consultation.  Treatment records dated in June 2009 document the Veteran's report of hearing his left knee "pop" and experiencing pain after lifting a trash bag.  He also reported that he had two similar episodes in the late 1990s and in 2007.  Additionally, the Veteran reported that he injured his knee while in Korea in the early 1980s.  A subsequent July 2009 magnetic resonance imaging study (MRI) of the left knee revealed edema suggestive of recent patella dislocation with relocation.  

In May 2009, the Veteran underwent a VA joints examination, at which time the claims file was reviewed.  The Veteran reported that he injured his left knee in the 1980s during his military service.  Reportedly, he also injured his left knee in the 1990s and around 2005 or 2006.  He stated that he currently experienced left knee pain and instability, for which he wore a brace and used pain medication.  The Veteran underwent a physical examination and an X-ray examination, which was normal.  Following the clinical assessment, the Veteran was diagnosed with left knee strain with no radiographic evidence of arthritis.  The examiner reiterated his review of the claims file and highlighted that the Veteran's service treatment records were negative for documentation of a left knee injury.  He essentially stated that he was less convinced regarding the Veteran's left knee claim, as there was no documentation of a left knee injury in the service treatment records and the Veteran provided a vague history of knee problems.  The examiner also noted that the Veteran had no radiographic evidence of arthritis.  Given this, he concluded that he could not say, without resorting to mere speculation, that the current manifestations of the Veteran's left knee disorder was related in any way to his military service.

Associated with the claims file are the Veteran's private medical records showing additional treatment for his left knee disorder.  These records, dated from July 2009 to January 2010, document his reports of injuring his left knee in 1983 and suffering a patella dislocation in 2007.  He also reported that in June 2009, he heard a "pop" and had increased knee pain.  The Veteran was assessed with patellar instability with "quad atrophy."  

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disorder.  The Board recognizes that the medical evidence shows that the Veteran is currently diagnosed with a left knee disorder.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current left knee disorder is related to his active service.  Therefore, the Board concludes that service connection is not warranted.

The Veteran essentially maintains that his current left knee disorder is related to an in-service knee injury he sustained during his service in Korea.  In Barr. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).   The evidence of record confirms his service in Korea as a tactical wire operations specialist.  As such, the Veteran's account of experiencing an in-service left knee injury is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's account of having in-service left knee symptomatology, at least of an acute and transitory nature, is credible.  As noted above, the evidence of record confirms that the Veteran served as a wire operations specialist and that his service included a tour in Korea.  While the service treatment records are negative for documentation of a left knee injury, the Board finds that his reported symptomatology is consistent with the nature of his service in Korea, as it is likely that the Veteran participated in field exercises during his service.  Moreover, there is no evidence of record that conflicts with the Veteran's account of an in-service left knee injury.  However, the fact remains that there is no evidence that the Veteran incurred a chronic left knee disorder during his period of active service.

The Board finds that the January 1988 separation report of medical examination, which was completed during the month prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The January 1988 separation report of medical examination is entirely negative for any symptoms associated with a left knee disorder and reflects that the clinical examination of the Veteran's lower extremities was normal.  The Board finds that the January 1988 separation report weighs heavily against the claim.  The service medical records support a conclusion that the Veteran's in-service reported left knee symptomatology was acute and transitory, as the January 1988 separation report of medical examination shows no clinical findings of a left knee disorder at the time of discharge.

Moreover, the medical evidence does not show a diagnosed left knee disorder until May 2009, at which the Veteran was diagnosed with a left knee strain.  This diagnosis was rendered some 20 years after the Veteran's separation from active service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  

Here, the Board finds highly probative the May 2009 VA examiner's opinion.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the May 2009 examiner essentially determined that he could not relate the Veteran's current left knee disorder to his military service without resorting to mere speculation.  This opinion is considered highly probative as it is definitive, based upon complete reviews of the Veteran's entire claims file and a clinical examination of the Veteran, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v.  West, 13 Vet. App. 444, 448-49 (2000).  In addition, the file contains no competent medical opinion to the contrary and the Veteran has not provided any competent medical evidence to diminish its significant probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current left knee disorder to his active service.  Thus, there is no basis to grant service connection for a left knee disorder in this instance.

In reaching the above determination, the Board again notes that consideration has been given to the Veteran's statements that he has a left knee disorder that is related to his period of active service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, a left knee disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of this disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his left knee disorder are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a left knee disorder that was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claim for service connection must be denied.

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed left knee disorder is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Legal Criteria for Increased Initial Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 91994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Left Ankle Disability

With respect to this claim, the Veteran asserts that his left ankle disability is more severe than what is reflected by the initial 10 percent rating assigned by the June 2009 rating decision.  The Veteran's left ankle disability is rated under Diagnostic Code 5271, which provides the rating criteria for ankle disabilities.  Under this diagnostic code, a 20 percent evaluation for marked limitation of ankle motion.  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.

Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Board also has considered the potential application of related Diagnostic Codes.  In that regard, the Board notes that in the Veteran's case, as the subsequent discussion will indicate, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended.  

The Veteran underwent a VA joints examination in May 2009.  The Veteran reported experiencing pain and stiffness since his in-service left ankle injury.  He stated that his left ankle "gave out" frequently and that he occasionally wore an ankle brace.  Additional symptoms included giving way, instability, swelling, and tenderness.  There were no constitutional symptoms of arthritis or incapacitating episodes.  The physical examination revealed that the Veteran walked with an antalgic gait.  The left ankle was tender and there was evidence of pain over the medial malleolus.  There was no evidence of instability or tendon abnormality.  Range of motion of the left ankle was reported as:  dorsiflexion form 0 to15 degrees; and plantar flexion from 0 to 40 degrees.  There was objective evidence of pain with active motion and following repetitive motion of the left ankle.  No additional limitation of the Veteran's left ankle range of motion was observed after three repetitions of range of motion.  The examination was negative for evidence of ankylosis.  An associated X-ray of the left ankle was negative.  Following the examination, the Veteran was diagnosed with history of left ankle sprains with residual pain and stiffness, without radiographic evidence of osteoarthritis.  The examiner determined that the Veteran's left ankle disability had significant effects on his usual occupation, as he had decreased mobility, problems with lifting and carrying, decreased strength, and pain in his lower extremity.  The effects of his disability on his usual daily activities ranged from none to mild.  

The Veteran's VA treatment records have been reviewed and are negative for documented treatment of his left ankle symptomatology.

During the July 2011 Travel Board hearing, the Veteran described his left ankle symptomatology.  He essentially testified that his symptomatology had worsened over the years and that he experiencing "popping" in his joint.   The Veteran stated that he while he experienced pain, he did have movement in his ankle.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's left ankle disability.  As an initial matter, the medical evidence of record shows no treatment for the Veteran's disability during the period on appeal.  While the Veteran has reported that his left ankle disability has gotten progressively worse over the years since its initial onset, there is no evidence that he sought treatment for his symptomatology.  Instead, the only relevant medical evidence of record consists of the May 2009 VA joints examination report.  The May 2009 VA examination revealed normal left ankle plantar flexion and left ankle dorsiflexion to 15 degrees.  While there was evidence of tenderness and pain to palpation, there was no evidence of pain with active range of motion testing.  Given this, the evidence does not show that the Veteran's left ankle symptomatology is more closely approximated by a marked limitation in his left ankle range of motion.  Accordingly, the next higher, 20 percent rating is not warranted under Diagnostic Code 5271.  The record also does not indicate that the Veteran has symptoms for higher ratings, under other Diagnostic Codes, as the record does not indicate that the Veteran has left ankle ankylosis, arthritis, malunion or astragus.

The appellant has also put forth credible complaints of pain on use of the joint. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Taking all of the evidence of record into consideration, the Board finds that the Veteran's disability is likely manifested by some functional limitation due to pain on motion, but that such pain is already considered in the currently assigned compensable rating.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.  Therefore, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the left ankle disability.

The Board has considered the Veteran's statements as to the nature and severity of his left ankle disability.  In this regard, the Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Although the Veteran has claimed that a higher disability rating is warranted based on his symptomatology, the currently assigned disability rating takes into account any functional limitation due to such things as pain.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 1115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned for his left ankle disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings during the period currently on appeal.  Thus, the rating upheld herein is adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not support the award of a disability rating in excess of 10 percent for the Veteran's left ankle disability.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of the rating currently assigned, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.


ORDER

Service connection for a left knee disorder is denied.

An initial disability rating in excess of 10 percent for a left ankle disability is denied.
____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


